Case 3:17-cv-00918-RJD Document 85 Filed 10/02/20 Page 1 of 4 Page ID #1234




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTRELL TEEN,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           Case No. 17-cv-918-RJD
                                                  )
WILLIAM KENNY, et al.,                            )
                                                  )
       Defendants.                                )

                                               ORDER

DALY, Magistrate Judge:

        This        matter   is      before    the    Court    on    Plaintiff’s   Response      to

Judgment/Reconsider/Objections (Doc. 84), which the Court construes as a Motion to Reconsider.

For the reasons set forth below, the Motion is DENIED.

                                              Background

       Plaintiff Antrell A. Teen filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his

constitutional rights were violated while he was detained at the St. Clair County Jail. Plaintiff’s

complaint alleges he was exposed to unconstitutional conditions of confinement while housed on

the AB block. Plaintiff also alleges he was denied adequate access to the law library that

prevented him from researching critical issues regarding his criminal case. Following a threshold

review of Plaintiff’s complaint, he was allowed to proceed on the following claims:

               Count One:         Nichols and Cook were deliberately indifferent to the
                                  unconstitutional conditions of confinement on AB block when they
                                  ignored Plaintiff’s complaints regarding mold, rust, and peeling
                                  paint in violation of the Fourteenth Amendment.

               Count Two:         Nichols, Cook, Mesey, and Kenny deprived Plaintiff of adequate
                                  law library access in violation of the First Amendment.

                                              Page 1 of 4
Case 3:17-cv-00918-RJD Document 85 Filed 10/02/20 Page 2 of 4 Page ID #1235




        Count One was dismissed without prejudice by an order of the Court on February 5, 2019

(Doc. 44), finding Plaintiff failed to exhaust his administrative remedies as to Count One prior to

filing this lawsuit. The Court granted summary judgment in favor of Defendants as to Count Two

on the merits (see Doc. 82). In the Order, the undersigned found that Plaintiff’s claims that he

was denied effective assistance of counsel in his state criminal case could not be entertained

because it would undercut his criminal conviction. Moreover, the Court found Plaintiff’s claims

that he was denied access to the courts for his criminal case could not be sustained because he was

represented in both his state criminal case and during his claim for ineffective assistance of counsel

in state court.

        In the motion to reconsider, Plaintiff takes issue with the Court’s order as to Count Two,

Plaintiff’s access to the courts claim. Plaintiff asserts the Court failed to consider his assertion

that his federal habeas action was dismissed as untimely because he lacked access to an adequate

law library. Plaintiff also reiterates that he was denied adequate law library access and suffered

an injury.

                                          Legal Standard

        Although Plaintiff captions his motion as a response to judgment/reconsider/objections,

the Court construes it as a motion to reconsider under either Rule 59 or 60 of the Federal Rules of

Civil Procedure.

        Rule 59(e) provides a basis for relief where a party challenges the Court’s application of

the law to the facts of the case. See Osterneck v. Ernst & Whinney, 489 U.S. 169, 174-76 (1989)

(concluding that Rule 59(e) was intended to apply to the reconsideration of matters encompassed

within the merits of a judgment). While Rule 59(e) permits a district court to exercise its

discretion to correct its own errors, sparing the time and expense of further proceedings at the
                                           Page 2 of 4
Case 3:17-cv-00918-RJD Document 85 Filed 10/02/20 Page 3 of 4 Page ID #1236




appellate level, Divane v. Krull Elec. Co. Inc., 194 F.3d 845, 848 (7th Cir. 1999), “ill-founded

requests for reconsideration of issues previously decided … needlessly take the court’s attention

from current matters.” Berger v. Xerox Ret. Income Guar. Plan, 231 F.Supp.2d 804, 820 (S.D.

Ill. 2002). Typically, Rule 59(e) motions are granted upon a showing of either newly discovered

evidence not previously available or evidence in the record that clearly establishes a manifest error

of law or fact. Sigsworth v. City of Aurora, Ill., 487 F.3d 506, 511-12 (7th Cir. 2007); Romo v.

Gulf Stream Coach, Inc., 250 F.3d 1119, 1121 n.3 (7th Cir. 2001). “[M]anifest error is not

demonstrated by the disappointment of the losing party.            It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (internal citations omitted). A proper motion to reconsider does

more than take umbrage and restate the arguments that were initially rejected during the summary

judgment phase. County of McHenry v. Ins. Co. of the West, 438 F.3d 813, 819 (7th Cir. 2006);

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004); Oto, 224 F.3d at 606.

       Rule 60(b) contains a more exacting standard than Rule 59(e), although it permits relief

from a judgment for a number of reasons including mistake, fraud, misrepresentation, or

misconduct by an opposing party, or “any other reason that justifies relief.” FED. R. CIV. P. 60(b).

In contrast to Rule 59(e), however, legal error is not an appropriate ground for relief under Rule

60(b). Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002) (“A contention that the judge erred

with respect to the materials in the record is not within Rule 60(b)’s scope, else it would be

impossible to enforce time limits for appeal.”). Relief under Rule 60(b) is an extraordinary

remedy and is only granted in exceptional circumstances. United States v. 8136 S. Dobson St.,

Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997).


                                            Page 3 of 4
Case 3:17-cv-00918-RJD Document 85 Filed 10/02/20 Page 4 of 4 Page ID #1237




                                            Discussion

       In the motion now before the Court, Plaintiff asks that its decision be reconsidered due to

the Court’s failure to consider that his federal habeas action was dismissed as untimely because he

lacked access to an adequate law library. Although Plaintiff’s reference to this issue is sparse and

not set forth in the complaint or contemplated in the screening order, the Court has reviewed the

decision issued by District Judge Herndon in Teen v. St. Clair County Jail, 17-cv-713-DRH, and

finds that Plaintiff’s habeas complaint was dismissed without prejudice because Plaintiff had “not

yet exhausted his state court remedies, and the ongoing adjudication of [Plaintiff’s] criminal case

leads the Court to conclude that it should abstain from intervening in this pending matter.”

Indeed, in Judge Herndon’s Order, he noted that Plaintiff’s petition “is premature,” not delayed.

Simply put, the record is devoid of any evidence that Plaintiff’s habeas petition was dismissed for

being out-of-time, or that he suffered any other injury due to any inadequacy with the St. Clair

County library. Accordingly, Plaintiff presents no arguments or evidence that presents any cause

for reconsideration under Rules 59 or 60.

                                            Conclusion

       Based on the foregoing, Plaintiff’s Response to Judgment/Reconsider/Objections (Doc.

84), construed as a Motion to Reconsider is DENIED.

IT IS SO ORDERED.

DATED: October 2, 2020


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge



                                            Page 4 of 4
